472 F.2d 582
Roger ELAM et al., Petitioners-Appellants,v.J. D. HENDERSON, Warden, U. S. Penitentiary, Atlanta,Georgia, Respondent-Appellee.
No. 72-2819 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 15, 1973.

Roger Elam, pro se.
James H. Moore, pro se.
Allen Spears, pro se.
John W. Stokes, Jr., U. S. Atty., Anthony M. Arnold, Asst. U. S. Atty., Atlanta, Ga., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
This case is brought by inmates of the federal penitentiary in Atlanta and involves an allegation that these petitioners, all black Muslims, are being deprived of their constitutional right to practice their religion by the prison authorities.  The district court dismissed the inmates' petition holding that no substantial allegations of deprivation of the constitutional right to the free exercise of religion were presented.  After careful consideration, we affirm.


2
Federal courts will, of course, closely scrutinize the constitutional claims of prisoners raising racial or religious discrimination.  Walker v. Blackwell, 5 Cir. 1965, 411 F.2d 23; Jackson v. Godwin, 5 Cir. 1968, 400 F.2d 529.  We agree with the district court, however, that the restrictions alleged in the instant petition are so inconsequential, as set forth in the inmates' allegations, as to support dismissal of the petition.


3
These petitioners allege, in essence, that the prison authorities have failed to provide meals strictly in compliance with their religion's dietary laws and to specially prepare these foods under the strict instructions of their religious practice and have failed to provide various requested foods and other items at the commissary for sale to the inmates.  It is uncontroverted, however, that these prisoners are allowed substantial time each week to practice their religion and there are no allegations that the absence of a special dietary menu has resulted in malnutrition.


4
We therefore find that these inmates have not alleged anything more than very minor inconveniences which may, in a very limited way, impinge on the full exercise of their religious preferences.  This court has once before considered a very similar claim by Muslims that the prison authorities in Atlanta were failing to provide meals in strict compliance with Islamic dietary rules.  Walker v. Blackwell, supra.  In that case we upheld a virtually identical refusal by prison authorities to accede to these dietary demands as permissible "minor restrictions on the practice of the faith of Islam at the penitentiary."  Id. 411 F.2d at 26.  The instant complaint appears to challenge exactly the same procedures which were upheld in that case without alleging any ascertainable differences.  Therefore, the judgment of the district court is affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I